DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of a headset charging and data transmission system comprising a headset, and a charging device comprising: a first controller, a first connector configured to connect to the headset, and a first switching device connected to the first controller configured to selectively provide either a charging power signal or a data transmission signal to the headset via the single first connector, was known in the art at the time of the invention as evidenced by Albean (US 20190201245 A1). 
However, the Examiner has not found prior art that teaches or suggests the modification of Albean in order to provide: 
a first pulse-to-sine wave converter electrically connected to the first controller, and the first pulse-to-sine wave converter configured to provide a first sine-wave signal and a second sine-wave signal; 
a first switching device electrically connected to the first controller and the first connector, the first switching device having a first sending terminal, a first receiving terminal and a first transmission terminal, the first transmission terminal electrically connected to the first connector, and the first transmission terminal electrically connected to the first sending terminal or the first receiving terminal selectively; and 
a second switching device electrically connected to the first controller and the first switching device, the second switching device having a first input terminal, a second input terminal and a first output terminal, the first output terminal electrically connected to the first sending terminal, the first input terminal configured to receive the first sine-wave signal, the second input terminal configured to receive the second sine-wave signal, the first controller based on a first data to control the second switching device to electrically connect the first output terminal to the first input terminal or the second input terminal alternately, so that the first output terminal provides a first sine-wave data for the first sending terminal, and the first controller configured to control the first switching device to electrically connect the first sending terminal to the first transmission terminal, so that a predetermined voltage of the first transmission terminal is loaded with the first sine-wave data to output a first sine wave data voltage to the headset, in a manner as claimed by the independent claim 1. 
Other prior art has been cited herein regarding charging and data transmission systems for headsets, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhong (US 20210160955 A1) discloses a method and apparatus for establishing single-line connection and wireless headset and charging box. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654